Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J), entered June 23, 2009, after jury trial, to the extent appealed from as limited by the brief, awarding plaintiff $2,500,000 in damages for past pain and suffering, unanimously reversed, on the facts, without costs, the award vacated and a new trial directed on this aspect of damages unless, within 30 days after service of a copy of this order with notice of entry, plaintiff stipulates to reduction of the award to $1,250,000, and entry of an amended judgment in accordance therewith.
When plaintiff was 13 years old, a police officer pointed a gun at him, “smacked” him, hit him with the gun, stomped on him, and arrested him during an investigatory stop. Plaintiff sustained a fractured right hand and developed posttraumatic stress disorder (PTSD), which manifested in the form of nightmares, flashbacks, anxiety, social withdrawal, fear of police officers, and anger, among other things. During the 14 years between the incident and trial, plaintiff had diminished utility of his right hand and experienced problems stemming from his PTSD. We find that the award for past pain and suffering deviated materially from what is reasonable compensation (CFLR 5501 [c]; see Young v City of New York, 72 AD3d 415 [2010]). Concur — Tom, J.P., Saxe, Moskowitz, DeGrasse and AbdusSalaam, JJ.